Lee-CC v. Tex Dept Cr Just                                          















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-159-CV

        CRAIG C. LEE,
                                                                              Appellant
        v.

        TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
        INSTITUTIONAL DIVISION,
                                                                              Appellee
 

 From the 52nd District Court
Coryell County, Texas
Trial Court # 25,938
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

        This is an appeal from an order of dismissal signed on July 25, 1991.  The transcript was
filed in this court on August 21.  See Tex. R. App. P. 54(a).  Appellant's brief was due October
23.  Appellant has filed no brief.
          The appeal is dismissed for want of prosecution.  Tex. R. App. P. 74(1)(1).

                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed November 6, 1991
Do not publish